department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-110162-05 date date internal_revenue_service number release date index number ---------------------------------- ---------------------------------- ---------------- ----------------------- ---------------------------- - legend x ira a state year date date dear ---------------- ein ---------------- ---------------------------------- -------------------------------------------------------- --------------- ssn ----------------- ------------ ------- -------------------------- --------------------- this letter responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated under the laws of state in year and elected to be treated as an s_corporation effective in year on date x shares were inadvertently issued to ira an ineligible shareholder under sec_1361 rather than to a an eligible shareholder x represents that upon discovery of the inadvertent error it took immediate remedial action and redeemed all the stock issued to ira on date x represents that the transfer of x stock to ira an ineligible shareholder was not motivated by tax_avoidance or retroactive tax planning for all taxable years x’s shareholders income was reported consistent with x qualifying as an s_corporation furthermore x and a both treated a as the owner of x stock rather than ira plr-110162-05 x and all of the relevant shareholders of x agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require sec_1361 of the code defines an as corporation as a small_business_corporation for which an election under ' a is in effect for such year sec_1361 provides that a asmall business corporation cannot have as a shareholder a person other than an estate and other than a_trust described in ' c or an organization described in ' c who is not an individual sec_1362 provides that an election under ' a shall be terminated whenever at any time on or after the first day of the taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under '1362 d is effective on and after the date of cessation sec_1362 provides that if an election under ' a by any corporation a was not effective for the taxable_year for which made determined without regard to ' b by reason of a failure to meet the requirements of ' b or to obtain shareholder consents or b was terminated under paragraph or of ' d the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to ' f agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that x s s_corporation_election was terminated on date when ira an ineligible shareholder acquired x stock we also conclude that this termination was inadvertent within the meaning of ' f we further hold that under the provisions of ' f x will be treated as an s_corporation from date and thereafter provided that x s s election was valid and was not otherwise terminated accordingly all of the shareholders of x in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in ' make any adjustments to basis provided in ' and take into account any plr-110162-05 distributions made by x as provided in ' if x or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed on whether x was otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer who requested it section ' k of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative enclosures copies of this letter copy for ' purposes sincerely beverly katz senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
